DETAILED ACTION
Formal Matters
Claims 1-25 are cancelled.  Claims 26-32 are new, pending and under examination.
Priority
The instant application is a national stage entry of PCT/MX2019/000008 filed on 1/31/2019, which claims priority from Mexican application MX/A/2018/001546 filed on 2/6/2018.  
Information Disclosure Statement
	The information disclosure statement filed on 08/06/2020 has been considered by the examiner.  
Claim Objections
	Claim 26 is objected to for “crossed with”, which is more appropriately “crosslinked with”.  
Claim 29 is objected to for missing a period at the end of the claim.  
	Claim 31 is objected for the recitation of d1-alfatocopheryl which needs to be “dl-alpha-tocopheryl”.
	Appropriate corrections are required.  
Claim Rejection – 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation "the inert porous polymer is ali-1-methacrylate crosspolymer or a styrene/divinylbenzene crosspolymer" in the claim without a prior recitation of these items in inert porous polymer of claim 26.  Note that claim 26, on which claim 29 depends, indicates the inert porous polymer is a methyl methacrylate crossed with ethylene glycol dimethacrylate.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 26-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cifter WO 2014/184173 and Katz EP0306236B1.  
Zan teaches topical formulations with minoxidil for treatment of androgenetic alopecia, in the prevention or retardation of hair loss, and in the stimulation of hair growth in mammalians (abstract).  Zan teaches a formulation 7 with minoxidil from 0.01 to 15%, finasteride from 0.01 to 25%, and retinol from 0.01 to 5%.  Zan teaches formulation 9 with minoxidil from 0.5 to 7.5%, finasteride from 0.1 to 10% and retinol from 0.01 to 5%.  
Zan does not teach the composition of these agents incorporated into an inert porous polymer of methyl methacrylate crossed with ethylene glycol dimethacrylate.  
	Katz teaches hair growth promotion (paragraph 1).  Katz teaches controlled release formulations which is a “A topical composition comprising solid particles containing a substantially continuous non-collapsible network of pores open to the exterior of said particles, and an impregnant retained inside said pores, wherein said impregnant is optionally in a solvent and comprises one or more of: benzoyl peroxide; retinol, 3-dihydroretinol, retinoic acids, retinoic aldehydes, retinoic acid esters, and aromatic derivatives thereof; minoxidil; squalane; and squalene” (claim 1 of Katz).  Katz teaches minoxidil at a concentration of 12 mg/g or 1.2% (paragraphs 65-66).  Katz teaches making the porous polymer from methyl methacrylate and ethylene glycol dimethacrylate (paragraphs 86-88, also paragraphs 92-93).  Katz teaches “solid particles are formed of a copolymer of styrene and divinylbenzene; or of methyl methacrylate and ethylene glycol dimethacrylate or of 4-vinylpyridine and ethylene glycol dimethacrylate” (claim 3 of Katz).  
	One of ordinary skill in the art at the time of instant filing would have incorporated formulations of actives in Zan in amounts taught by Zan into controlled release porous polymer particle formulation of Katz that is designed to hold actives including minoxidil and retinol with the reasonable expectation of success of obtaining a formulation of minoxidil, finasteride and retinol that would exhibit controlled release and be used for promoting hair growth or treating conditions with hair loss.  Both references provide for treating hair loss or promoting hair growth.  As Zan provides for overlapping amounts of minoxidil, finasteride and retinol, one would work within the ranges to obtain concentrations useful for such methods (MPEP 2144.05).  

Claim 31 in addition to Claims 26-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cifter WO 2014/184173, Katz EP0306236B1, Jentzsch US 20050202049 and Crudele CA 2248496 A1.  
	Zan and Katz teach the claims as discussed above.
	Zan and Katz do not teach the components and amounts of claim 31.  
	Jentzsch teaches cosmetics (paragraph 1).  Jentzsch teaches antioxidant preparations containing at least one retinoid (abstract).  Jentzsch teaches 0.05 to 0.8 of ascorbic acid and 0.0005 to 2% alpha tocopherol (paragraph 19).  Jentzsch teaches a formulation with phytantriol, ascorbic acid, retinol and tocopherol (example 1).  Jentzsch teaches vitamin E acetate (tocopheryl acetate) (example 1).  
	Crudele teaches a hair care composition with 0.001 to 5% by weight of phytantriol (abstract and claim 1 of Crudele).  
	One of ordinary skill in the art at the time of instant filing would have utilized ascorbic acid, alpha tocopheryl (vitamin E) acetate and phytantriol in a cosmetic formulation with retinol by the teachings of Crudele which provides for combinations of these vitamin compounds into formulations motivated by Zan and Katz that also contain retinol/retinoids with a reasonable expectation of success in producing a formulation of the combined ingredients that would be used in a method of treating hair loss or promoting hair growth.  Crudele motivates a hair formulation with a range of phytantriol that encompasses 1% of phytantriol, and thus, one of ordinary skill in the art would have worked within the ranges of the prior art (Crudele and Jentzsch) to produce instantly claimed formulations of the ingredients for compositions applied topically like cosmetics and topical pharmaceuticals.  

Claim 32 in addition to Claims 26-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cifter WO 2014/184173, Katz EP0306236B1, and Diani US 5578599.  
Zan and Katz teach the claims as discussed above.
	Zan and Katz do not teach 4 to 12 weeks, twice daily for application.
	Diani teaches after 12 weeks (Results, column 7) and twice daily administration of a formulation with minoxidil for hair growth (column 6, lines 20-21) (also abstract).  
One of ordinary skill in the art at the time of instant filing would have used teachings of applying minoxidil formulations of the prior art (Diani) to find suitable time frames for administration of another formulation having minoxidil as motivated by the combination of Zan and Katz.  
Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK V STEVENS/Primary Examiner, Art Unit 1613